Case 1:19-cv-00434-CFC-CJB Document 219 Filed 07/22/20 Page 1 of 3 PageID #: 10278




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

 PHARMACYCLICS LLC and JANSSEN )
 BIOTECH, INC.                 )
                               )                     C. A. No.: 19-434-CFC
           Plaintiffs,         )
                               )
                   v.          )
                               )
 ALVOGEN PINE BROOK LLC and    )
 NATCO PHARMA LTD.,            )
                               )
           Defendants.         )

                      JOINT MOTION FOR
         TELECONFERENCE TO RESOLVE DISCOVERY DISPUTES

        The parties respectfully move this Court to schedule a teleconference to

  address the outstanding disputes regarding discovery matters identified in D.I. 215

  and 216.

               The parties will file submissions in accordance with the Court’s July

  21, 2020 Oral Order and present their respective positions during the

  teleconference scheduled for August 3, 2020 at 11:30 AM. In advance of the

  teleconference, Defendants will file their opening letter of no more than 6 single-

  spaced pages on July 24, 2020 and Plaintiffs will provide their responsive letter of

  no more than 6 single-spaced pages on July 30, 2020. Counsel for Defendants will

  initiate the call, and the parties will jointly provide the Courtroom Deputy with a
Case 1:19-cv-00434-CFC-CJB Document 219 Filed 07/22/20 Page 2 of 3 PageID #: 10279




  dial-in number no later than July 30, 2020.



 MORRIS, NICHOLS, ARSHT &                       YOUNG CONAWAY STARGATT &
 TUNNELL LLP                                    TAYLOR, LLP
    /s/ Jack B. Blumenfeld                           /s/ James L. Higgins
 _________________________________              ____________________________________
 Jack B. Blumenfeld (No. 1014)                  Melanie K. Sharp (No. 2501)
 Jeremy A. Tigan (No. 5239)                     James L. Higgins (No. 5021)
 Jennifer A. Ward (No. 646)                     Steven W. Lee (No. 6676)
 1201 North Market Street                       1000 North King Street
 P.O. Box 1347                                  Wilmington, DE 19801
 Wilmington, DE 19899                           (302) 571-6600
 (302) 658-9200                                 msharp@ycst.com
 jblumenfeld@mnat.com                           jhiggins@ycst.com
 jtigan@mnat.com                                slee@ycst.com
 jward@mnat.com
                                                PROSKAUER ROSE LLP
 COVINGTON & BURLING LLP                        Siegmund Y. Gutman
 Christopher N. Sipes                           David M. Hanna
 Erica N. Andersen                              Michelle M. Ovanesian*
 David A. Garr                                  Christopher D. Lynch
 Brianne Bharkhda                               2029 Century Park East, Suite 2400
 Chanson Chang                                  Los Angeles, CA 90067-3010
 Nicholas L. Evoy                               (310) 557-2900
 Justin Thomas Howell
 Laura Dolbow                                   Kimberly Q. Li
 One CityCenter                                 One International Place
 850 Tenth Street NW                            Boston, MA 02110-2600
 Washington, DC 20001-4956                      (617) 526-9600
 (202) 662-6000
                                                *Admitted to Practice in Delaware and
 Alexa Hansen                                   Washington D. C. Only
 David Denuyl
 Salesforce Tower                               Attorneys for Alvogen Pine Brook LLC and
 415 Mission Street, Suite 5400                 Natco Pharma Ltd.
 San Francisco, CA 94105
 (415) 591-6000
Case 1:19-cv-00434-CFC-CJB Document 219 Filed 07/22/20 Page 3 of 3 PageID #: 10280




 Attorneys for Pharmacyclics LLC

 KRAMER LEVIN NAFTAILS &
 FRANKEL LLP
 Irena Royzman
 Christine Willgoos
 Cristina L. Martinez
 Marcus A. Colucci
 1177 Avenue of the Americas
 New York, NY 10036
 (212) 715-9100

 Hanna Lee
 Daniel Williams
 990 Marsh Road
 Menlo Park, CA 94025
 (650) 752-1700

 Attorneys for Janssen Biotech, Inc.
